712 N.W.2d 157 (2006)
474 Mich. 1112
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Cariel Nicholas DURR, Defendant-Appellant.
Docket No. 129439. COA No. 263356.
Supreme Court of Michigan.
April 14, 2006.
On order of the Court, the application for leave to appeal the August 25, 2005 order of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REMAND this case to the Court of Appeals for consideration, as on leave granted, of whether Offense Variables 1, 9, and 12 were properly scored.
We do not retain jurisdiction.
WEAVER, J., would deny leave to appeal as I see no need to remand this case.
CORRIGAN and YOUNG, JJ., would deny leave to appeal.